310 S.W.3d 751 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Anthony P. ROBERSON, Defendant/Appellant.
No. ED 93131.
Missouri Court of Appeals, Eastern District, Division One.
May 18, 2010.
*752 Craig A. Johnston, Columbia, MO, for appellant.
John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Anthony P. Roberson, appeals from a judgment entered upon a jury verdict finding him guilty of driving while intoxicated (DWI), in violation of section 577.010 RSMo (2000).[1] The trial court found defendant to be a chronic offender based on two prior manslaughter convictions and five prior DWI convictions, which enhanced the classification for his sixth DWI to a class B felony pursuant to section 577.023 RSMo (Cum.Supp.2005). It sentenced defendant to fifteen years imprisonment.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000) unless otherwise indicated.